DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.
 
Claim Objections
Claim 14 is objected to because of the following informalities: the claim should be amended to recite the single step polymerization forms the three dimension porous scaffold.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 14 now sets forth the “three dimensional porous scaffold has pore size in the range of 0.1 to 30 micrometer”.  As written, it is unclear if this limitation intends to set forth (1) an average pore size; (2) that all pores in the three dimensional porous scaffold have diameters in the range of 0.1 to 30 micrometers; or (3) that three dimensional porous scaffold comprises pores with a size in the range of 0.1 to 30 micrometer.  For the purposes of examination, interpretation (3) has been used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14, 16, and 19 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0311746 to Ma et al.
Regarding Claim 14.  Ma et al. teaches a scaffold structure in which the polymer forming the scaffold is polylactic acid (PLLA).  In the fifth and seventh embodiments described in Table 1, the scaffold has a porosity of 92.4 or 92.5 % and an average pore size of 10 to 20 micrometers.  The scaffold of Ma et al. thus corresponds to a three dimensional porous scaffold.  Ma et al. further teaches the polymeric structure defines an interconnected porous network (Paragraph 0005), i.e. a plurality of interconnected pores.
Ma et al. does not expressly teach the PLLA polymer is the product of a single step polymerization which forms the three dimension porous scaffold.  However, PLLA is a polymer which may be formed by a single step, ring opening polymerization of lactide.  Further, the porous scaffold described by Ma et al. has the instantly claimed porosity and porous structure, as described in the preceding paragraph.  The scaffold product of Ma et al. appears then to be structurally indistinct from the instantly claimed scaffold.  The synthesis of the polymer by a single step polymerization constitutes a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned.  "[E]ven though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claims 16 and 19 – 21.  Ma et al. teaches the three dimensional porous scaffold of Claim 14.  Ma et al. does not expressly teach the PLLA polymer is a product of ring opening polymerization of a monomer in an oil-in-oil high internal phase emulsion in the presence of at least one scaffold selected from methanesulfonic acid and stannous octoate and in the absence of an inert atmosphere.  However, as indicated above, PLLA is a polymer which may be formed by a single step, ring opening polymerization of lactide (a 6 membered lactone cyclic monomer).  Further, the porous scaffold described by Ma et al. has the instantly claimed porosity and porous structure, as detailed in the rejection of Claim 14.  The scaffold product of Ma et al. appears then to be structurally indistinct from the instantly claimed scaffold.  The synthesis of the scaffold by ring opening polymerization of a monomer in an oil-in-oil high internal In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claim 22.  Ma et al. teaches the three dimensional porous scaffold of Claim 14 but is silent regarding its swelling capacity.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ma et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a three dimensional porous scaffold having a swelling capacity in the instantly claimed range, would implicitly be In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 14 - 22 are rejected under 35 U.S.C. 102(a)(1) being unpatentable over “Porous Polyurethanes Synthesized with High Internal Phase Emulsions” to David et al.
Regarding Claim 14.  David et al. teaches a PolyHIPE article and describes these articles as useful in scaffold applications (see Abstract and third paragraph of the Introduction section on page 5806).  The scaffold may be prepared by polymerization of 1,6-diisocyanatohexane (1,6-HDI) and a poly(ε-caprolactone) (PCL) monomer, which is prepared by the ring opening polymerization of ε-caprolactone (see Abstract and Experimental Sections).  The PolyHIPE articles produced have porosities around 79% (see first paragraph in second column of page 5809).  The porous wall contains voids with diameters ranging from 0.1 to 10 micrometers (see first paragraph in first column 
David et al. does not teach the polymer is the product of a single step polymerization which forms the three dimension porous scaffold.  However, PCL is a polymer which may be formed by a single step, ring opening polymerization of caprolactone, as detailed in the instant specification.  Further, the porous scaffold described by David et al. has the instantly claimed porosity and porous structure, as described in the preceding paragraph.  The scaffold product of David et al. appears then to be structurally indistinct from the instantly claimed scaffold.  The synthesis of the polymer by a single step polymerization constitutes a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claim 15.  David et al. teaches the three-dimensional porous scaffold of Claim 14 is crosslinked (see Abstract).
Regarding Claims 16 and 19 - 21.  David et al. teaches the three-dimensional porous scaffold of Claim 14 is prepared by polymerization of a high internal phase emulsion.  Specifically, the scaffold may be prepared by polymerization of 1,6-diisocyanatohexane (1,6-HDI) and a poly(ε-caprolactone) (PCL) monomer, which is prepared by the ring opening polymerization of ε-caprolactone (see Abstract and Experimental Sections).  
That the scaffold is formed by ring open polymerization in the presence of methanesulfonic acid and/or stannous octoate in an oil-in-oil emulsion in the absence of an inert atmosphere are product-by-process limitations that are not further limiting in as so far as the structure of the product is concerned. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claim 17.  David et al. teaches the three-dimensional porous scaffold of Claim 14 is prepared by polymerization of 1,6-diisocyanatohexane (1,6-HDI) and a poly(ε-caprolactone) (PCL) monomer, which serves to provide a crosslinked polyurethane (see Abstract and Experimental Sections).  The poly(ε-caprolactone) (PCL) monomer is therefore reasonably considered a crosslinking monomer.
Regarding Claim 18.  David et al. teaches the three-dimensional porous scaffold of Claim 14 wherein 1,6-diisocyanatohexane (1,6-HDI), a hydrophobic compound, is dispersed in the poly(ε-caprolactone) (PCL) monomer in the presence of polyglycerol polyricinoleate (PGPR) as an emulsifier (see Experimental section on pages 5807 – 5808).
Regarding Claim 22.  David et al. teaches the three dimensional porous scaffold of Claim 14 but is silent regarding its swelling capacity.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, David et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a three dimensional porous scaffold having a swelling capacity in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 16 and 19 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0352157 to Fong et al., as evidenced by “Electrospun .
Regarding Claims 14 and 15.  Fong et al. teaches a scaffold article having a porosity of about 85 to 75%, i.e. a three dimensional porous scaffold.  The polymer forming the scaffold may be polycaprolactone (PCL) and the average pore size ranges from 0.5 to 10 micrometers (Paragraphs 0056 – 0058 and 0081; and Claim 8).  Fong et al. further teaches the optional use of crosslinking agents in the preparation of the scaffold (Paragraph 0057), i.e. the polymer may optionally be in crosslinked form.
Fong et al. does not expressly describe the plurality of pores in the three dimensional porous scaffold as interconnected.  However, Fong et al. does teach the scaffold provides pore sizes which facilitate diffusion throughout the whole structure of both cells and nutrients (Paragraph 0055).  This would appear to provide evidence that the pore structure of the scaffold of Fong et al. is open-celled/interconnected; a closed cell structure would not allow for diffusion of materials but rather would trap these materials in the walls of the cells.  Moreover, the scaffold of Fong et al. is used for wound healing (Paragraph 0055).  Xu et al. provides evidence that ideal scaffolding for 
Alternatively, Fong et al. does not expressly describe the plurality of pores in the three dimensional porous scaffold as interconnected.  However, Xu et al. teaches the concept of using electrospinning to prepare interconnected cells in a PCL nanofibrous scaffold (see, for example, the paragraph spanning the first and second columns on Page 2241).  Fong et al. and Xu et al. are analogous art as they are from the same field of endeavor, namely electrospun PCL nanofibrous scaffolds.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the PCL nanofibrous scaffold of Fong et al. with interconnected pores, as taught by Xu et al.  The motivation would have been that the scaffold of Fong et al. is used for wound healing (Paragraph 0055) and Xu et al. teaches ideal scaffolding for tissue engineering comprises interconnected pores to mimic the features of natural extracellular matrices (ECMs) (see the second paragraph of the introduction section on Page 2238).
Fong et al. also does not expressly teach the PCL polymer is the product of a single step polymerization which forms the three dimensional porous scaffold.  In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claims 16 and 19 – 21.  Fong et al. teaches the three dimensional porous scaffold of Claim 14.  Fong et al. does not expressly teach the PCL polymer is a product of ring opening polymerization of a monomer in an oil-in-oil high internal In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing substantially identical is found, the burden shifts to the applicant to show an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113)  
Regarding Claim 22.  Fong et al. teaches the three dimensional porous scaffold of Claim 14 but is silent regarding its swelling capacity.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Fong et al. or Fong et al., when modified in by Xu et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a three dimensional porous scaffold having a swelling capacity in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  


Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive because:	A) Applicant argues that US 2015/0352157 to Fong et al. does not teach the inventive scaffold comprises a plurality of interconnected pores.  The Office agrees that Fong et al. does not expressly describe that the plurality of pores as being interconnected.  However, it is the Office’s position that the scaffold of Fong et al. would implicitly possess a plurality of interconnected pores or, alternatively, it would have been obvious to manufacture the scaffold of Fong et al. to have a plurality of interconnected pores as taught by “Electrospun Polycaprolactone 3D Nanofibrous Scaffold with Interconnected and US 2015/0352157 to Fong et al. in view of Hierarchically Structured Pores for Bone Tissue Engineering” to Xu et al.
With respect to applicant’s arguments the scaffolds of Fong et al. cannot be have interconnected pores because they are prepared by electrospinning: once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) However, arguments of counsel cannot take the place of factually supported objective evidence.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 2145) It is respectfully submitted that no objective evidence has been provided to support the argument that scaffolds having 
B) Applicant additionally argues that the scaffolds of Fong et al. are prepared by electrospinning rather than single-step polymerization.  However, as discussed in the rejection under 35 U.S.C. 102(a)(1)/35 U.S.C. 103 above, the polymer in Fong et al. is polycaprolactone (PCL).  PCL is a polymer which may be formed by a single step, ring opening polymerization of caprolactone, as detailed in the instant specification.  Further, the porous scaffold described by Fong et al. has the instantly claimed porosity and porous structure, as described in the rejection.  It would then be the Office’s position that the synthesis of the polymer by a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) Once a product appearing In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113) 
C) Applicant argues that US 2011/0311746 to Ma et al. does not teach the polymeric scaffold is prepared during a single step polymerization process, as instantly claimed.  However, the polymer taught by Ma et al. is PLLA, which is a polymer that may be formed by a single step, ring opening polymerization of lactide monomer.  Further, the porous scaffold described by Ma et al. has the instantly claimed porosity and porous structure, as described in the preceding paragraph.  The scaffold product of Ma et al. appears then to be structurally indistinct from the instantly claimed scaffold.  The synthesis of the polymer by a single step polymerization once again appears then to be a product-by-process limitation that is not further limiting in as so far as the structure of the product is concerned. 
	D) Applicant argues that “Porous Polyurethanes Synthesized with High Internal Phase Emulsions” to David et al. teaches PolyHIPEs formed via step-growth polymerization instead of a single step polymerization.  Applicant additionally argues that David et al. utilizes a water-in-oil emulsion to form the instantly claimed polymers whereas the inventive scaffolds cannot be formed in the presence of water.
	However, while the scaffolds may be not be formed by identical methods, the instantly claimed scaffold and that of David et al. do not appear to be structurally In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1993) (MPEP 2113) At present, no showing has been provided which shows simply preparing the polymer by a single step process results in a scaffold which is structurally different from that of David et al.  The outstanding rejection has consequently been maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA A RIOJA/Primary Examiner, Art Unit 1768